internal_revenue_service uilc number release date date internal_revenue_service national_office field_service_advice memorandum for district_counsel from carol p nachman special counsel field service division financial institutions and products branch subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej k l m n date date date date date date date date date year year month month issue whether the taxpayer’s loss on the termination of an interest_rate_swap agreement is ordinary or capital conclusion we conclude that the taxpayer incurred an ordinary_loss facts a the taxpayer is a u s_corporation and a subsidiary of b a borrowed dollar_figurej from c d branch at an interest rate of libor plus l on date pursuant to a subordinated loan agreement the loan interest payments were payable on month and month of each year until repayment in date a did not pay most of the interest on the loan until date a and c entered into a second agreement an interest_rate_swap agreement swap agreement or the swap on date which was effective as of date the details of the swap were set forth in a separate letter from c e branch to a dated date in this letter the parties agreed that the notional_principal_amount of the swap was dollar_figurej a was to make one payment on date of dollar_figurei and a’s rate of interest was a rate which when compounded semi-annually using the fixed rate day count fraction will result in one payment on date of dollar_figurei approximately n c was to make semi-annual periodic_payments on the swap on month and month of each year at an interest rate of adjusted libor plus k c failed to make these periodic_payments on the swap until date the effect of the swap was to change the interest rate on the loan from a variable rate libor plus l to a fixed interest rate approximately n a terminated both the loan and the swap on date a paid c the dollar_figurej principal_amount outstanding on the loan and the accrued interest on the loan a agreed to pay c a swap termination_payment of dollar_figureh a’s payment of dollar_figureh was offset by dollar_figureg which represented the accrued periodic_payments on the notional_principal_amount that c was to have paid a from date through date for a net payment to c of dollar_figuref the parties had previously agreed that a was to pay c dollar_figurei for the swap on date it is not clear how they derived the dollar_figureh amount a characterized this net payment as an ordinary_expense and deducted the entire payment as interest under sec_163 and sec_1_163-4 in year a stated in its response to the information_document_request number that the loan and the swap were an integrated_financial_transaction which constituted one fixed rate loan a asserted that a purpose of the swap was to amend the terms of the loan with c so as to fix the interest rate and defer interest payments until date during year a believed that interest rates would rise and that it was best to lock in a favorable interest rate for a portion of the loan term in addition deferral of interest payable on the loan was beneficial to a from a cash_flow perspective a represented that the use of the swap to amend the loan and incorporate the new terms ie fixed rate of interest of n and deferral of interest payments until date was less administratively burdensome than rewriting the loan documents a also entered into the interest_rate_swap to reduce the risk of interest rate fluctuations inherent in the libor borrowing prevailing interest rates fell during the two years after the swap was entered into libor declined by approximately m in order to prevent losses from continuing a terminated the swap on date it is examination’s position that the swap payments fall within the definition of personal_property under sec_1092 and therefore pursuant to sec_1234a the gain_or_loss attributable to the termination_payments with respect to the personal_property as defined in sec_1092 should be treated as a capital_loss sec_1234a provides that gain_or_loss attributable to the cancellation or other termination of a right or obligation with respect to personal_property as defined in sec_1092 which is a capital_asset in the hands of the taxpayer should be treated as gain_or_loss from the sale of a capital_asset it is district counsel’s position that this swap transaction was a hedging_transaction and therefore district_counsel does not disagree with the taxpayer’s argument that the loss on the termination was properly characterized as ordinary law and analysis whether the loss incurred upon the termination of the swap is properly characterized as ordinary or capital depends on whether the swap was a capital_asset pursuant to sec_1221 a capital_asset is defined under sec_1221 as property held by the taxpayer certain assets are excluded from capital treatment such as stock_in_trade of the taxpayer property_held_for_sale to customers in the course of business and accounts or notes receivable pursuant to sec_1_1221-2 a hedge is excepted from capital treatment a hedging_transaction is defined under sec_1_1221-2 as a transaction that a taxpayer enters into in the normal course of the taxpayer’s trade_or_business primarily - to reduce risk of interest rate or price changes or currency fluctuations with respect to borrowing made or to be made or ordinary obligations incurred or to be incurred by the taxpayer whether a transaction reduces risk is determined based on all of the facts and circumstances surrounding the taxpayer’s business and the transaction sec_1_1221-2 these regulations were finalized on date but the final regulations generally apply to all open tax years 1994_2_cb_180 a entered into an interest_rate_swap in year so as to reduce the risk of interest rate fluctuations on the date loan a’s copy of the swap agreement apparently included a statement under the signatures that the swap was being identified as a hedge of a’s variable interest rate liability arising from the loan thus the facts that are available to us indicate that the swap was entered into to hedge interest rate risk in the underlying loan accordingly the swap is excepted from capital_asset treatment pursuant to sec_1_1221-2 consequently the swap is properly characterized as ordinary and the loss arising from its termination is characterized as ordinary we further note that the swap should not be integrated with the loan given the facts of this case there is no authority to integrate the hedge with the underlying hedged transaction see federal_national_mortgage_association v commissioner because this swap is excepted from capital_asset treatment we do not address examination’s concerns under sec_1234a and sec_1092 100_tc_541 the loss arising from a’s net termination_payment is properly characterized as ordinary case development hazards and other considerations the conclusion that the loss incurred upon the termination of the swap is ordinary depends on a factual determination that the swap is a hedge if it is later determined that this swap does not qualify as a hedge we request that you contact us for further analysis
